NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2313
                                       ___________

    RANCE M. STRUNK, SR.; DARLENE STRUNK; CLIFFORD B. REPOTSKI;
                 CYNTHIA M. YODER; R.A.Y. (Minor),
                                            Appellants

                                             v.

            EAST COVENTRY TOWNSHIP POLICE DEPARTMENT;
         MISTIE GREENWALT, Officer; CHRISTOPHER JASON, Officer;
       CHESTER COUNTY DETECTIVE JOSEPH WALTON; D/C RICHARD
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-13-cv-00824)
                      District Judge: Honorable Jeffrey L. Schmehl
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 1, 2016
              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                           (Opinion filed: December 20, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The Appellants appeal from orders of the United States District Court for the

Eastern District of Pennsylvania granting the defendants’ motions to dismiss. For the

following reasons, we will affirm.

       In 2011, the police were provided with computer discs containing child

pornography that had been left in a residence once used by Clifford Repotski. Based in

part on those discs, the police obtained a warrant to arrest Repotski. The arrest was made

at a home that Repotski shared with Rance Strunk, Sr., and Darlene Strunk (his

grandparents), Cynthia Yoder (his mother), and a minor identified as “R.A.Y.” (his

brother). Repotski was charged with possession with intent to distribute child

pornography and related crimes. He later pleaded guilty to four of the five charges

against him.

       Thereafter, Repotski, the Strunks, Yoder, and R.A.Y. filed a complaint under 42

U.S.C. § 1983, which they later amended, alleging violations of their constitutional rights

in connection with Repotski’s arrest. They named as defendants the Chester County

Detectives Division, “D/C Richard,” Detective Joseph Walton, the East Coventry

Township Police Department, Officer Mistie Greenwalt, and Officer Christopher Jason.

The Chester County Detectives Division and Detective Walton moved to dismiss the

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). The District Court

granted that motion as to the Chester County Detectives Division, holding that a

municipal police department is not a proper party defendant in a § 1983 action. The

District Court also observed that the complaint “contain[ed] no facts and no numbered
                                             2
paragra[ph]s, merely setting forth vague and random citations to Pennsylvania and

Federal law[,]” but permitted the plaintiffs to amend their complaint. After the plaintiffs

filed an amended complaint, the defendants filed motions to dismiss. The District Court

granted those motions, concluding that (1) Heck v. Humphrey, 512 U.S. 477 (1994),

barred the claims for false arrest, false imprisonment, and malicious prosecution; (2)

Officers Greenwalt and Jason did not participate in the search of the home; (3) the

Township was not liable because there were no underlying constitutional violations; and

(4) various remaining claims failed to satisfy the pleading requirements of Federal Rule

of Civil Procedure 8. The plaintiffs appealed. 1

       We have jurisdiction under 28 U.S.C. § 1291, and review de novo the District

Court’s decision to dismiss the complaint under Rule 12(b)(6). See Dique v. N.J. State

Police, 603 F.3d 181, 185 (3d Cir. 2010). We accept as true all of the allegations

contained in the complaint and draw reasonable inferences in favor of the plaintiff. See

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). To survive dismissal, a

complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). We may affirm on any basis


1
  A notice of appeal in a civil case in which the United States is not a party must be filed
within 30 days of the date of entry of the judgment or order appealed. Fed. R. App. P.
4(a)(1)(A). Although the plaintiffs failed to file their notice of appeal within 30 days of
the order granting the defendants’ motions to dismiss, the District Court subsequently
granted the plaintiffs’ motion to extend the time to appeal under Federal Rule of
Appellate Procedure 4(a)(5) and deemed their appeal timely filed. See Ramseur v. Beyer,
                                               3
supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam).

       As noted, the District Court held that the Appellants’ false arrest, false

imprisonment, and malicious prosecution claims were barred by Heck. Heck holds that,

where success in a § 1983 action would necessarily imply the invalidity of a conviction

or sentence, an individual’s suit for damages or equitable relief is barred unless he can

demonstrate that his conviction or sentence has been invalidated. See Heck, 512 U.S. at

486-87; see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Thus, Heck bars only

claims which “seek[] to recover damages for an unconstitutional conviction,

imprisonment, or other harm caused by actions whose unlawfulness would render the

conviction or sentence unlawful.” Torres v. McLaughlin, 163 F.3d 169, 173 (3d Cir.

1998). We have held that Heck requires District Courts to determine whether each claim

– if successful – would imply the invalidity of the conviction or sentence. Gibson v.

Superintendent, 411 F.3d 427, 447-49 (3d Cir. 2005) (holding that a determination

whether Heck applies to a Fourth Amendment claim requires a case-by-case fact-based

inquiry).

       We agree that Heck barred the Appellants’ malicious prosecution claim because

Repotski’s conviction has not been invalidated. 2 See Heck, 512 U.S. at 486-87. But,


921 F.2d 504, 507 (3d Cir. 1990).
2
  The malicious prosecution claims should have been dismissed without prejudice,
however, and we will modify the District Court’s order to that effect. See Curry v.
Yachera, 835 F.3d 373, 379 (3d Cir. 2016).
                                           4
contrary to the District Court’s conclusion, the claims for false arrest and false

imprisonment are not the type contemplated by Heck. See Montgomery v. De Simone,

159 F.3d 120, 126 n.5 (3d Cir. 1998). Dismissal of those claims was appropriate,

however, because the Appellants failed to plausibly allege that Repotski’s arrest was not

supported by probable cause. See Groman v. Twp. of Manalapan, 47 F.3d 628, 636 (3d

Cir. 1995) (stating that a plaintiff alleging false imprisonment must demonstrate that his

arrest was unsupported by probable cause); cf. Estate of Smith v. Marasco, 318 F.3d 497,

514 (3d Cir. 2003) (stating that although the issue of probable cause is usually a factual

one, a court “may conclude that ‘probable cause did exist as a matter of law if the

evidence, viewed most favorably to [the p]laintiff, reasonably would not support a

contrary factual finding” (internal citation and quotations omitted)).

       Repotski was arrested pursuant to a warrant that was supported by an affidavit of

probable cause, both of which were attached to the Appellants’ amended complaint. See

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (stating that a court may consider

exhibits attached to the complaint in adjudicating a motion to dismiss). Where an arrest

is made pursuant to a warrant, a plaintiff in a § 1983 action for false arrest must

adequately plead that “(1) that the police officer ‘knowingly and deliberately, or with a

reckless disregard for the truth, made false statements or omissions that create a

falsehood in applying for a warrant;’ and (2) that ‘such statements or omissions are

material, or necessary, to the finding of probable cause.’” Wilson v. Russo, 212 F.3d

781, 786-87 (3d Cir. 2000) (quoting Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir.
                                              5
1997)). The Appellants failed to meet this burden. Although they contended that the

officers’ statements inaccurately referred to the computer discs containing child

pornography as “abandoned,” the Appellants did not allege that the officers “‘must have

entertained serious doubts as to the truth of [their] statements or had obvious reasons to

doubt the accuracy of the information [they] reported.’” Id. at 788 (quoting United States

v. Clapp, 46 F.3d 795, 801 n.6 (8th Cir. 1995)). In fact, the Appellants appear to

acknowledge that the officers characterized the discs as “abandoned” because the person

who turned them in to the police explained that the discs had been left in Repotski’s

former residence. Under these circumstances, we conclude that the District Court

properly rejected the Appellants’ false arrest and false imprisonment claims.

       The District Court also correctly dismissed the Appellants’ remaining claims. In

particular, we agree that the Appellants could not sustain their claims of an illegal search

against Officers Jason and Greenwalt because they did not actively participate in the

search of the home. Rather, other officers not named in the action executed the search.

See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (liability under § 1983

requires personal involvement in the alleged wrongs). In addition, the Appellants failed

to adequately set forth a basis for relief against “D/C Richard” and Detective Walton.

See Iqbal, 556 U.S. at 678. “D/C Richard” was included in the caption and mentioned in

one paragraph of the amended complaint. The only substantive reference to Detective

Walton indicates that he was “going to be conducting forensic analysis of the items

seized” after being contacted by another police officer. Even construing the complaint
                                              6
liberally and in a light most favorable to the Appellants, we discern no viable claims or

grounds for relief based on these vague references to “D/C Richard” and Detective

Walton. See Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 179

(3d Cir. 2010) (holding that to plead a conspiracy claim properly, a plaintiff must allege

“facts that plausibly suggest a meeting of the minds”).

       Furthermore, the Appellants appear to seek relief under various statutes – such as

Pennsylvania criminal laws, the state Landlord and Tenant Act, and the Racketeering

Influenced and Corrupt Organizations Act – but, to the extent that these statutes allow a

private cause of action, their allegations are insufficient to state a plausible claim for

relief. See Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”). Finally, the Chester County Detectives

Division is not a proper party, see Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 n.4

(3d Cir. 1997), and the Appellants did not identify any official policy or custom of the

East Coventry Township Police Department that was the cause of the alleged

constitutional violations, see Monell v. Dep’t of Soc. Serv., 436 U.S. 658, 691 (1978).

       For the foregoing reasons, we will affirm the District Court’s judgment, but we

modify its order to reflect that the malicious prosecution claim is dismissed without

prejudice. See supra note 2. The Appellants’ request for a certificate of appealability is

denied, as is their request to introduce material not pleaded in the complaint. See Maio v.

Aetna, Inc., 221 F.3d 472, 485, n.12 (3d Cir. 2000).
                                             7